Citation Nr: 0948788	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1985.  He died in January 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in January 2006.  According to the 
Certificate of Death, the immediate cause of death was colon 
cancer.

2.  At the time of his death, service connection was not in 
effect for any condition.

3.  The Veteran was likely exposed to asbestos in service.

4.  The preponderance of the evidence shows that the 
Veteran's fatal colon cancer began many years after service 
and was not shown to be the result of service or any incident 
of service, including asbestos exposure.


CONCLUSION OF LAW

The cause of the Veteran's death, colon cancer, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for 
the cause of a Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2009).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2009).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); see also McGinty v. Brown, 4 Vet. 
App. 428 (1993). Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, 
Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 
2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in January 2006.  According to the 
Certificate of Death, the immediate cause of death was colon 
cancer.  At the time of his death, the Veteran was not 
service-connected for any disability.  Further, the evidence, 
including the service treatment records, does not reveal a 
diagnosis of colon cancer in service.  Thus, the Board finds 
that the evidence fails to demonstrate that the Veteran 
incurred a chronic disorder relating to colon cancer in 
service.  

An in-service examination report dated in January 1980 showed 
that the Veteran indicated he was occupationally exposed to 
ionizing radiation but not to asbestos.  However, service 
personnel records show that the Veteran served on board the 
USS Independence, USS Essex, USS Proteus, USS Penguin, USS 
Bushnell, USS Dixon, and USS Fulton with 7 years and 5 months 
of cumulative sea service.  The Veteran's documented military 
occupational specialties (MOS) and principal duties during 
active duty were noted as Missile Technician, Submarine 
Repairman, and Chief Torpedoman's Mate.  

In a November 2006 statement, the appellant reported that the 
Veteran was exposed to other chemicals as well as asbestos 
during service, was a light smoker and had no exposure to 
chemicals after service.  She indicated that he was employed 
as a training instructor for a private company from 1985 to 
1996 and on the production line for a laser engraver company 
from 1996 to 2003. 

Resolving all reasonable doubt in the appellant's favor, the 
Board finds that the her contentions regarding the Veteran's 
in-service exposure to asbestos, as well as information 
contained in his service personnel records, are consistent 
with his documented MOS, and thus for the purpose of this 
inquiry the Board will proceed as though he was exposed to 
asbestos during service.

Post-service private medical records dated from May 2003 to 
January 2006 showed   treatment for progressive colon 
carcinoma with liver and skin metastasis.  The Board notes 
that the Veteran was first diagnosed with colon cancer in 
2003, approximately 19 years after separation from service.  

	The Board emphasizes the multi-year gap between discharge 
from active duty service in 1985 and initial documented 
symptoms related to colon cancer in approximately 2003 
(nearly a 20-year gap).  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  Given the absence of a diagnosis and 
treatment for colon cancer for many years after service, the 
evidence does not support a finding that this disorder was 
related to active duty service based on continuity of 
symptomatology.

Even if the Veteran were exposed to asbestos in service, 
however, mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits. The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the Board finds that the weight of the 
competent evidence does not otherwise attribute the Veteran's 
death, or his colon cancer, to service.  As the RO noted, 
there was no indication of colon cancer in the Veteran's 
service treatment records, nor within one year of release of 
active duty.  The colon cancer described in post-service 
private treatment records was noted to be recent, not to be 
shown as originating in service, and not to have in-service 
onset or aggravation or onset within any applicable 
presumptive period. 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
the Veteran's cause of death, colon cancer.  In this case, 
the Board finds that the weight of the competent evidence 
does not attribute the Veteran's colon cancer to in-service 
asbestos exposure, despite the appellant's contentions to the 
contrary.    
	
To that end, the Board places significant probative value on 
a VA medical opinion undertaken specifically to address the 
issue on appeal.  In December 2006, a VA physician reviewed 
the Veteran's claims file, to include medical lecture 
materials submitted by the appellant.  The physician detailed 
that the Veteran had adenocarcinoma moderately differentiated 
with metastatic disease.  It was further noted that the 
lecture materials submitted by the appellant only indicated 
that more than one percent of white male persons with 
asbestosis develop colon or rectal cancer as compared with a 
background incidence of large intestine cancers in white 
males in the United States of only 20 per 100,000.  
Thereafter, the physician opined that the Veteran's colon 
cancer was less likely as not a result of his history of 
asbestos exposure, as the percentage of white males with 
asbestos exposure who develop colon cancer was very low.  

	In support of her claim, the appellant submitted materials 
dated in 1989 that were authored by a retired physician for 
his lecture to the staff of the Compensation and Pension 
Service of VA.  In a section of the materials discussing 
examples of sources of asbestos exposure prior to 1960, it 
was noted that Veterans who served on ships during the wars 
had plenty of opportunities to encounter asbestos dust 
inhalation.  
	
	Another section of the lecture included discussion of 
carcinoma of the large intestine, noting that more than one 
percent of white male persons with asbestosis develop colon 
or rectal cancer as compared with a background incidence of 
large intestine cancers in white males in the USA of only 20 
per 100,000.  It was noted that asbestos bodies and fibers 
can often be found in the mucosa of the colon or rectum at 
the base of the cancer.  However, hospital pathologists do 
not routinely search for these fibers and often do not know 
what to look for since the digestive processes will have 
removed the ferroprotein coating, thus rendering them once 
more invisible to the ordinary optical microscope.  Numerous 
statistical studies, when corrected for back ground 
indicence, were noted to establish conclusively that these 
cancers occur at a greatly increased rate in persons with 
significant asbestos dust exposures.  The retired physician 
reported that it seemed reasonable to accord Veterans with 
known asbestos exposures the benefit of the doubt in 
adjudicating their claims as there are few other causes of 
colon cancer. 

The appellant also submitted a July 2001 rating decision 
showing a grant of entitlement to service connection for 
cause of death for another claimant.  In this regard, the 
Board notes that although the Board strives for consistency 
in issuing its decisions, previously issued decisions will be 
considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered 
in a case to the extent that at they reasonably relate to the 
case, but each case presented to the Board will be decided on 
the basis of the individual facts of the case in light of the 
appellate procedures and substantive law.  38 C.F.R. § 
20.1303 (2008).  Thus, while the Board has considered the 
other decision, it is not binding and does not control the 
outcome of this appeal; rather the facts of this particular 
case must be the determining factor.

She highlighted text discussed in that decision from a 
Department of Veterans Benefits Circular 21-88-8 that noted 
that even exposure of short durations or exposure to small 
amounts of asbestos can cause the onset of diseases many 
years later.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  To the extent that she has cited a published 
report on this issue, the document is too general in nature 
to provide, alone, the necessary evidence to support her 
claim.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
Here, the lecture materials as well as the July 2001 rating 
decision of another claimant submitted by the appellant, are 
speculative as well as general in nature and do not 
specifically relate to the facts and circumstances 
surrounding her particular case.

Under these circumstances, the Board finds that the December 
2006 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether the 
Veteran's colon cancer was incurred in or aggravated by 
active service.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Additionally, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has rejected the view that 
competent medical evidence is required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Under 38 U.S.C.A. § 
1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Board finds that the appellant's opinion 
relating the Veteran's fatal colon cancer to service 
competent medical evidence, see Davidson, the Boards finds 
the December 2006 opinion of the VA examiner more probative 
given his reasoning, which is based on his medical training 
and review of the claims folder..  Thus, the Board attaches 
greater probative weight to the clinical findings discussed 
at length above than to her statements.  

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.

In denying this claim, the Board acknowledges the Veteran's 
long and decorated service.  Although the Board denies 
appellant's claim based on the evidence of record, the Board 
is sympathetic to her claim.  The Board, however, is without 
authority to grant it on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. 
App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, service 
connection was not in effect for any disability and thus the 
generic notice with section 5103(a).  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in February and October 2006 that addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the Board solicited a VA opinion in this case.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, service 
personnel records, and private treatment records.  Further, 
the appellant submitted private treatment records and VA 
medical lecture materials.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
December 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim and remand for additional 
development is not warranted.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


